MEMORANDUM **
This Hudson1 case turns on whether Bernard J. Mackay was a member of the Union. On the first appeal, we reversed summary judgment in favor of the Aircraft Mechanics Fraternal Association and its Seattle Local 14 because there were triable issues of fact on this issue. Mackay v. Aircraft Mechanics Fraternal Ass’n, 85 Fed.Appx. 605, 606 (9th Cir.2004). Following a bench trial, on the second appeal, we remanded because we could not tell whether the district court found that Mac-kay was, or was not, a member. Mackay v. Aircraft Mechanics Fraternal Ass’n, 214 Fed.Appx. 677 (9th Cir.2006). On remand, the court squarely found that Mac-kay was a member. He appeals, and we affirm.
There is evidence from which the district court could have gone either way. We are not firmly convinced that it erred, as there is a plausible basis in the record for its finding. Mackay was twice told that he could be either a Union member who paid dues, or a nonmember who paid agency fees. He was told that under the union security clause in the collective bargaining agreement, he could lose his job if he did not pay one or the other. Mackay was also twice given the Nonmember Fee Policy, which explained, among other things, the difference between Union expenses germane to collective bargaining— which all employees cover — and lion-germane expenses — which only members are obliged to cover. The Policy also indicated that employees were required to pay either dues or fees to keep their job. Mac-kay did not pay anything until January 2000, when he wrote a check for past dues owed after being warned that his name would be submitted for termination. At no time did he tell Union officials that he did not want to pay dues or be a member. The court could conclude that Mackay thereby accepted the Union’s offer of membership. See Hoglund v. Meeks, 139 Wash.App. 854, 170 P.3d 37, 46 (2007); see also Hearst Commc’ns, Inc. v. Seattle Times Co., 154 Wash.2d 493, 115 P.3d 262, 267 (2005); Plumbing Shop, Inc. v. Pitts, 67 Wash.2d 514, 408 P.2d 382, 384 (1965).
AFFIRMED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Chicago Teachers Union v. Hudson, 475 U.S. 292, 106 S.Ct. 1066, 89 L.Ed.2d 232 (1986).